Dismissed and Memorandum Opinion filed April 5, 2007







Dismissed
and Memorandum Opinion filed April 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00003-CV
____________
 
MAX KUNZ, Appellant
 
V.
 
LEON OCAMPO AND NICOLAZA ROMAN
OCAMPO, Appellees
 

 
On Appeal from County Court at Law
No. 1
Harris County, Texas
Trial Court Cause No. 853585
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 20, 2006.  On March 29, 2007, 
appellant filed a motion
to dismiss the appeal because the case has been settled. See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
5, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.